DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 26, 2021 were received and fully considered. Claims 1, 2, and 4-7 were amended. Upon further Examiner’s amendment, the claimed invention is in condition for allowance. See below for more detail.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Nelson on January 31, 2022.

The application has been amended as follows: 

Claim 1: 
A blood pressure measurement device comprising:
	a belt configured to be mounted around a measurement site;

	a pressing member having an inflatable and/or deflatable structure mounted on the belt, configured to press the first pulse wave sensor and the second pulse wave sensor against the measurement site while varying a pressing force; and
	a processor programmed to:
		acquire, as a pulse transit time, a time difference between a first pulse wave and a second pulse wave signal respectively output by the first pulse wave sensor and the second pulse wave sensor in time series,
		use a predetermined correspondence equation between [[a]] pulse transit time and [[a]] blood pressure to calculate a blood pressure based on the pulse transit time acquired by the processor,
		detect a fluctuation amount of a pulse rate based on the first and second pulse wave signals and determine whether a subject [[including the measurement site]] is in a resting state, and
		in response to determining that the subject is in the resting state, acquire a plurality of pulse transit times, each corresponding to the pressing force, while changing the pressing force by the pressing member, and calibrate the correspondence equation based on the plurality of pulse transit times corresponding to a plurality of respective pressing forces. 

Claim 6:
The blood pressure measurement device according to claim 1, wherein
	the pressing member is a fluid bag provided along the belt,
	the blood pressure measurement device further comprises a main body provided integrally with the belt,
	the processor is mounted on the main body, and
 	the processor is further programmed to supply air to the fluid bad to control pressure, and calculate [[a]] blood pressure based on pressure in the fluid bag for blood pressure measurement by an oscillometric method.

Claim 7:
A calibration method of a correspondence equation in a sphygmomanometer,
	 the sphygmomanometer comprising:
		a belt configured to be mounted around a measurement site,
		a first pulse wave sensor and a second pulse wave sensor mounted on the belt and separated from each other in a width direction of the belt, the first pulse wave sensor and the second pulse wave sensor being configured to detect pulse waves of respective portions of an artery passing through the measurement site facing the first pulse wave sensor and the second pulse wave sensor, and 
		a pressing member having an inflatable and/or deflatable structure mounted on the belt, configured to press the first pulse wave sensor and the second pulse wave sensor against the measurement site while varying a pressing force, and 
:
			acquire, as a pulse transit time, a time difference between a first pulse wave signal and a second pulse wave signal respectively output by the first pulse wave sensor and the second pulse wave sensor in time series, and
			use a predetermined correspondence equation between [[a]] pulse transit time and [[a]] blood pressure to calculate a blood pressure based on the pulse transit time acquired by the processor, wherein
	the calibration method comprises:
	detecting a fluctuation amount of a pulse rate based on the first and second pulse wave signals and determining whether a subject [[including the measurement site]] is in a resting state;
	in response to determining that the subject is in the resting state, acquiring a plurality of pulse transit times, each corresponding to the pressing force, while changing the pressing force by the pressing member; and 
	calibrating the correspondence equation based on the plurality of pulse transit times corresponding to a plurality of respective pressing forces.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “use a predetermined correspondence equation between pulse transit time and blood pressure to calculate a blood pressure based on the pulse transit time acquired by the processor, 	detect a fluctuation amount of a pulse rate based on the first and second pulse wave signals and determine whether a subject is in a resting state, and in response to determining that the subject is in the resting state, acquire a plurality of pulse transit times, each corresponding to the pressing force, while changing the pressing force by the pressing member, and calibrate the correspondence equation based on the plurality of pulse transit times corresponding to a plurality of respective pressing forces,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teachings to the currently claimed invention were the references cited in the previous office action. However, none of the previously applied references teach and/or suggest use a predetermined correspondence equation between pulse transit time and blood pressure to calculate a blood pressure based on the pulse transit time acquired by the processor, 	detect a fluctuation amount of a pulse rate based on the first and second pulse wave signals and determine whether a subject is in a resting state, and in response to determining that the subject is in the resting state, acquire a plurality of pulse transit times, each corresponding to the pressing force, while changing the pressing force by the pressing member, and calibrate the correspondence equation based on the plurality of pulse transit times corresponding to a plurality of respective pressing forces. Independent claim 7 recites mirrored imitations in method claim form and is thus allowable for substantially similar reasons.
Therefore, claims 1, 2, and 4-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791